DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 6/9/2022.
Claims 16-19 are pending.
Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive. 
Rejection of Claims 16-19 under 35 U.S.C. 102  - U.S. Patent Application Publication No. 2011/0202119 to Ni (Ni).

The term “configured to” is used with respect to the electrode as “an electrode configured to deliver…” The examiner considers this recitation as intended use. The claims are directed to a therapy delivery system that comprise an electrode, a power source, a controller and a non-transitory computer readable medium storing instructions executable by the controller. Therefore as long as the electrode is capable of providing a stimulation current, it is capable of delivering stimulation at the claimed target site.
Applicant has amended claims 16 and 18. 
With regards to Ni’s teachings, the claim requires that the electrode be configured to deliver an electrical signal to a target site that includes a nerve that innervates the palatoglossal muscle. Ni teaches that the target site is the palatoglossus. The intended use recitation of the electrode renders it capable of being implanted at the claimed target sites as recited in claims 16 and 18. 
 	With regards to the argument that Ni does not describe the newly added limitations of claims 16 and 18, the examiner respectfully disagrees. 
The claims do not recite any specific parameters and the originally filed specification also does not disclose any specific parameters for the electrical signal having stimulation parameters that cause activation of the target site and do not cause activation of the cranial root of the accessory nerve or the root of the vagus nerve," as recited by claim 16 and 18. The only recitation of any neurostimulation therapy control parameters is in paragraph [0022] of the originally filed specifications which recites that the neurostimulation therapy control parameters  may be programmed by the physician programming device  and may include pulse amplitude, pulse  width, pulse shape, pulse frequency, duty cycle, therapy on and off times, electrode selection, and electrode polarity assignment. 
Ni teaches a system for improving sleep apnea (e.g. abstract, [0002])  comprising an electrode  as claimed and further Ni teaches a non-transitory computer readable medium (i.e. memory, e.g.[0044], [0045],[0048], [0049], [0099], claim 24) storing executable instruction executable by the controller to: direct delivery of an electrical signal by the electrode to the target site to improve the sleep apnea, the electrical signal having stimulation parameters that cause activation of the target site and do not cause activation of the cranial root of the accessory nerve or the root of the vagus nerve as claimed. 
Therefore the rejection is maintained. 
Rejection of Claims 16 and 17 under 35 U.S.C. 102 - U.S. Patent Application Publication No. 2010/0094379 to Meadows ("Meadows"). 
As discussed above, the term “configured to” is used with respect to the electrode as “an electrode configured to deliver…” The examiner considers this recitation as intended use. The claims are directed to a therapy delivery system that comprise an electrode, a power source, a controller and a non-transitory computer readable medium storing instructions executable by the controller. Therefore as long as the electrode is capable of providing a stimulation current, it is capable of delivering stimulation at the claimed target site.
With regards to the argument that Meadows does not describe the newly added limitations of claim 16, the examiner respectfully disagrees. 
The claims do not recite any specific parameters and the originally filed specification also does not disclose any specific parameters for the electrical signal having stimulation parameters that cause activation of the target site and do not cause activation of the cranial root of the accessory nerve or the root of the vagus nerve," as recited by claim 16. The only recitation of any neurostimulation therapy control parameters is in paragraph [0022] of the originally filed specifications which recites that the neurostimulation therapy control parameters may be programmed by the physician programming device and may include pulse amplitude, pulse width, pulse shape, pulse frequency, duty cycle, therapy on and off times, electrode selection, and electrode polarity assignment. 
Meadows teaches a system for improving sleep apnea (e.g. Abstract, [0003]-[0009]) and also teaches a non-transitory computer readable medium storing executable instruction (i.e. the device is programmable and therefore comprises a memory e.g. [0011]-[0013]) executable by the controller to: direct delivery of an electrical signal by the electrode to the target site to improve the sleep apnea, the electrical signal having stimulation parameters (e.g. [0058]) that cause activation of the target site and do not cause activation of the cranial root of the accessory nerve or the root of the vagus nerve," as recited by claim 16. 
Therefore the rejection is maintained. 
Claim Rejections - 35 USC § 112



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The independent claims 16 and 18 now recite inter alia “the electrical signal having stimulation parameters that cause activation of the target site and do not cause activation of the cranial root of the accessory nerve or the root of the vagus nerve.” 
The disclosure fails to state or teach one of ordinary skill in the art the exact way to determine an “electrical signal having stimulation parameters that cause activation of the target site and do not cause activation of the cranial root of the accessory nerve or the root of the vagus nerve," as recited by claim 16 and 18.  Without this disclosure, one skilled in the art cannot practice the invention without undue experimentation because of the number of operational parameters in the apparatus and uncertainty as to what stimulation parameters of the electrical signal  cause activation of the target site and do not cause activation of the cranial root of the accessory nerve or the root of the vagus nerve as recited.
Due to the lack of an enabling specification for any specific stimulation parameters of the electrical signal cause activation of the target site and do not cause activation of the cranial root of the accessory nerve or the root of the vagus nerve, several questions arise as to how to make and/or use the invention, such as:  
 What pulse amplitude, pulse width, pulse shape, pulse frequency, duty cycle, therapy on and off times, electrode selection and/or electrode polarity assignment etc. would cause activation of the target site and not cause activation of the cranial root of the accessory nerve or the root of the vagus nerve as claimed?
One example showing the necessary detail needed to enable someone skilled in the art how to make and/or use a system is Bolea et al (U.S. Patent Application Publication Number: US 2015/0224307, hereinafter “Bolea”) that teaches treating obstructive sleep apnea by stimulation of the hypoglossal nerve and (e.g. Abstract) using specific stimulation pulse parameters (e.g. Fig. 14B, [0116]-[0119]).
Since there are numerous questions regarding the different  stimulation parameters that cause activation of the target site and do not cause activation of the cranial root of the accessory nerve or the root of the vagus nerve and since no amount of direction or guidance was presented, since other systems and methods describe in detail how to provide specific stimulation parameters, and/or since one skilled in the art cannot practice the invention without undue experimentation (as seen by the above questions regarding what combination of stimulation parameters would cause activation of the target site and not cause activation of the cranial root of the accessory nerve or the root of the vagus nerve) because of the number of operational parameters in the process/apparatus that are needed to cause activation of the target site and do not cause activation of the cranial root of the accessory nerve or the root of the vagus nerve, one skilled in the art to which it pertains is not enabled to make and/or use the invention of the subject matter presented in the claims.  

Claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The independent claims 16 and 18 now recite inter alia “the electrical signal having stimulation parameters that cause activation of the target site and do not cause activation of the cranial root of the accessory nerve or the root of the vagus nerve.” 
The originally filed specification also does not disclose any specific parameters for the electrical signal having stimulation parameters that cause activation of the target site and do not cause activation of the cranial root of the accessory nerve or the root of the vagus nerve," as recited by claim 16 and 18. The only recitation of any neurostimulation therapy control parameters is in paragraph [0022] of the originally filed specifications which recites that the neurostimulation therapy control parameters  may be programmed by the physician programming device  and may include pulse amplitude, pulse  width, pulse shape, pulse frequency, duty cycle, therapy on and off times, electrode selection, and electrode polarity assignment. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 18 recites the limitation "the pharyngeal nerve plexus" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims inherit the deficiency.

Claim Rejections - 35 USC § 102










In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.













Claims 16, 17, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni et al (U.S. Patent Application Publication Number: US 2011/0202119 A1, hereinafter “Ni”-APPLICANT CITED).
Regarding claims 16 and 17 (as best understood), Ni teaches a therapy delivery system (e.g. 10 Fig.1,100 Fig. 2A) for improving sleep apnea (e.g. abstract, [0003],[0033]) comprising: 
a first electrode and another electrode (e.g. 65 Fig.1, 156 Fig. 3A shows multiple electrodes) configured to deliver an electrical signal to a target site that is a nerve that is the pharyngeal nerve plexus, a branch of the pharyngeal nerve plexus that innervates a palatoglossus muscle, the palatopharyngeus muscle, or both, the target site of the nerve not being a cranial root of an accessory nerve or a root of a vagus nerve and further comprising an electrode configured to deliver an electrical signal to a hypoglossal nerve of the patient (e.g.156 Fig. 3A shows multiple electrodes, [0033], [0034],[0072],claim 1 Ni teaches placing an electrode in electrical communication with the hypoglossal nerve  to treat obstructive sleep apnea and also teaches that the electrode may be placed at a target nerve innervating the palatoglossus. The term “configured to” is interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The claims as recited are directed to an apparatus and since Ni teaches all the claimed structural limitations, Ni teaches the invention is capable as being used as claimed); 
a power source in electrical communication with the electrode (e.g. [0065]); and 
a controller (e.g. [0065], IPG 55 powers the circuitry and comprises the internal circuitry to accept and process signals); and
a non-transitory computer readable medium storing executable instruction executable by the controller to: direct delivery of an electrical signal by the electrode to the target site to improve the sleep apnea, the electrical signal having stimulation parameters that cause activation of the target site and do not cause activation of the cranial root of the accessory nerve or the root of the vagus nerve (i.e. memory, e.g.[0044], [0045],[0048], [0049], [0099], claim 24,  Note: In view of the 112 rejections discussed above, since there is no guidance provided regarding the electrical stimulation parameters that cause activation of the target site and do not cause activation of the cranial root of the accessory nerve or the root of the vagus nerve, Ni’s teachings are considered to meet the claims as recited).














Regarding claims 18 and 19 (as best understood), Ni teaches a closed-loop therapy delivery system (e.g. 10 Fig.1, 100 Fig.2A, Fig. 3A) for improving sleep apnea (e.g. abstract, [0003],[0033]) comprising: 
a first electrode and another electrode (e.g. 65 Fig.1, 156 Fig. 3A shows multiple electrodes) configured to deliver a therapy signal to a target site that is the pharyngeal nerve plexus  or a nerve that is a branch of the pharyngeal nerve plexus that innervates a palatoglossus muscle, the palatopharyngeus muscle, or both, the target site of the nerve not being a cranial root of an accessory nerve or a root of a vagus nerve  and further comprising an electrode configured to deliver an electrical signal to a hypoglossal nerve of the patient (e.g. 65 Fig.1, 156 Fig. 3A shows multiple electrodes [0033], [0034],[0072],claim1 Ni teaches placing an electrode in electrical communication with the hypoglossal nerve  to treat obstructive sleep apnea and also teaches that the electrode may be placed at a target nerve innervating the palatoglossus. The term “configured to” is interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The claims as recited are directed to an apparatus and since Ni teaches all the claimed structural limitations, Ni teaches the invention is capable as being used as claimed); 
a power source (e.g. [0065]) in electrical communication with the electrode; 
a sensor (e.g. 60 Fig.1, 102Fig. 2A, 154 Fig. 3A) in electrical communication with the electrode and configured to sense a physiological parameter associated with the sleep apnea and generate a sensor signal based on the physiological parameter (e.g. [0034],[0039]) ; and 17/011,738 
3 a controller (i.e. IPG e.g.  55 Fig.1, 109 Fig.2A. 55 Fig.2A) 
and a non-transitory computer readable medium storing executable instruction executable by the controller to: direct delivery of the therapy signal to the target site by the electrode based on the sensor signal, the therapy siqnal havinq stimulation parameters that cause activation of the target site and do not cause activation of the cranial root of the accessory nerve or the root of the vagus nerve(i.e. memory, e.g.[0044], [0045],[0048], [0049], [0099], claim 24,  Note: In view of the 112 rejections discussed above, since there is no guidance provided regarding the electrical stimulation parameters that cause activation of the target site and do not cause activation of the cranial root of the accessory nerve or the root of the vagus nerve, Ni’s teachings are considered to meet the claims as recited).
















Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meadows et al (U.S. Patent Application Publication Number: US 2010/0094379 A1, hereinafter “Meadows” -APPLICANT CITED).
Regarding claims 16 and 17(as best understood), Meadows teaches a therapy delivery system for improving sleep apnea (i.e. obstructive sleep apnea e.g. Abstract, [0003]-[0009]) comprising: 
an electrode configured to deliver an electrical signal to a target site that is the pharyngeal nerve plexus or a nerve that is a branch of the pharyngeal nerve plexus that innervates a palatoglossus muscle, the palatopharyngeus muscle, or both, the target site of the nerve not being a cranial root of an accessory nerve or a root of the vagus nerve and further comprising another electrode configured to deliver an electrical signal to a hypoglossal nerve of the patient (e.g. abstract, [0009],[0042], [0056],[0071], The term “configured to” is interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The claims as recited are directed to an apparatus and since Meadows teaches all the claimed structural limitations, Meadows teaches the invention is capable as being used as claimed); 
a power source (e.g. [0058] i.e. the control system includes a battery, either primary or rechargeable, for powering the apparatus) in electrical communication with the electrode; 
a controller (i.e. IPG [0129]-[0132]) and 
a non-transitory computer readable medium storing (i.e. the device is programmable and therefore comprises a memory e.g. [0011]-[0013]) executable instruction executable by the controller to: direct delivery of an electrical signal by the electrode to the target site to improve the sleep apnea, the electrical signal having stimulation parameters (e.g. [0058]) that cause activation of the target site and do not cause activation of the cranial root of the accessory nerve or the root of the vagus nerve ( Note: In view of the 112 rejections discussed above, since there is no guidance provided regarding the electrical stimulation parameters that cause activation of the target site and do not cause activation of the cranial root of the accessory nerve or the root of the vagus nerve, Meadows’ teachings are considered to meet the claims as recited.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whitehurst et al (U.S. Patent Application Publication Number: US 2006/0293723 A1, hereinafter “Whitehurst”) teaches stimulation of the pharyngeal nerve plexus to treat sleep apnea (e.g. [0070]).
Wilson (U.S. Patent Application Publication Number: US 2013/0197321 A1, hereinafter “Wilson”) teaches neural monitoring methods and systems for detecting, identifying and treating upper airway disorders such as sleep apnea/hypopnea by electrical stimulation of a reflex related nerve that includes the pharyngeal plexus (e.g. [0024]-[0026]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792